DETAILED ACTION
This office action is in response to the Application No. 16368970 filed on
 06/29/2022. Claims 1-11 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	The Amendments include replacing “inserting a conversion unit” with “inserting a processing unit” in the instant claims.
	However, it is noted that the instant specification only discloses: Fig. 12A shows a state in which conversion units are inserted into the neural network. More specifically, conversion units 1 to 5 are inserted after relu processes 1102, 1102, 1104, 1107, 1110, and 1112. (US20190303746 [0069]) … FIG. 13A shows a state in which conversion units are inserted into the neural network [0071], …  increasing the learning rate of the conversion unit inserted in that position in step S230 [0103].
	For the purposes of prosecution, instant specification [0103] has been used for interpretation: “FIGS. 16A and 16B are views showing examples of the processing contents in the conversion unit addition step”.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first learning unit”, “a first generation unit”, “a processing unit”, “a second learning unit” in claims 1-8 and 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Also these limitations use generic place holders modified by functional language and the area not modified by sufficient structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
4.	Applicant’s arguments are moot in view of the new grounds of rejection. The Examiner is withdrawing the rejections of the previous office action on 3/30/2022 because applicant amendments necessitated the new grounds of rejection presented in this office action. Accordingly, this action is made final.
	The Examiner notes that amendments include replacing “inserting a conversion unit” with “inserting a processing unit” in the instant claims.
	In page 6 of the Remarks the Applicant argued that “The “first data group” and “second data group” of the claimed invention are for learning by inputting to NN. Thus, the “first data group” and “second data group” are different from the parameter (i.e., weight) of Zhang, which is shared between the first NN and the image classification NN. Amended claim 1 is allowable over Zhang for at least this reason.”
	Although Zhang does not explicitly teach all the limitations in amended claim 1, Zhang has been applied as primary reference because Zhang teaches a learning apparatus for learning a neural network (an electronic device selects at least one neural network structure from the plurality of classic neural network structures as the first neural network [0222]), … inputting a first data group (FIG. 8 is an example diagram of a classic neural network structure [0221]; classic neural network structures as the first neural network [0222].The Examiner notes that VGG image as first data group in Fig. 8), … to generate a second NN (obtaining a second neural network based on the first neural network [0250]) … inputting a second data group, (where the second neural network is a neural network containing scenario information [0250]; to classify image scenarios [0122]. The Examiner notes that image scenarios as the second data group).
	Furthermore, Zhang modified by Wshah modified by Aoba in this Office Action teaches the limitations of instant claims 1, 9 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
5.	Claims 1, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US20210182613 filed on 03/26/2018) in view of Aoba (US20160070976) and further in view of Wshah et al (US20170140253)

	Regarding claim 1, Zhang teaches a learning apparatus for learning a neural network (NN), (an electronic device selects at least one neural network structure from the plurality of classic neural network structures as the first neural network [0222]) comprising:
	configured to learn a first NN by inputting a first data group (FIG. 8 is an example diagram of a classic neural network structure [0221]; classic neural network structures as the first neural network [0222]. The Examiner notes that VGG image as first data group in Fig. 8)
	a first generation unit (the electronic device may include a processing module (as first generation unit), and the processing module may perform corresponding functions in the foregoing method, for example, … obtaining a second neural network based on the first neural network and the image classification neural network, where the second neural network is a neural network containing scenario information [0060], Fig. 15)
	configured to generate a second NN (obtaining a second neural network based on the first neural network [0250])
	configured to learn the second NN that learns a specific domain (In this method, parameter sharing is performed between the backbone neural network and the image classification neural network, so that a hidden layer of the obtained second neural network can better extract score-related hidden information [0133])
	by inputting a second data group, (where the second neural network is a neural network containing scenario information [0250]; to classify image scenarios [0122]. The Examiner notes that image scenarios as the second data group) 
	Zhang does not explicitly teach a first learning unit, a second learning unit, by inserting a processing unit for performing predetermined processing between a first layer and a second layer following the first layer in the first NN; NN that learns a specific domain, and wherein the second data group is different in characteristic from the first data group and adaptive to learn the specific domain
	Aoba teaches a first learning unit; a second learning unit (a generation unit configured to generate second training data from the first training data based on an evaluation result by the evaluation unit, and a second learning unit configured to learn a plurality of identifiers different from the identifier learned by the first learning unit based on the second training data [0010]; the first learning unit 121 may use a  neural network [0050])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zhang to incorporate the teachings of Aoba for the benefit of accurately identifying an image even if an image feature varies due to a change in an imaging condition (Aoba, [0009])
	Wshah teaches to learn a first NN by inputting a first data group, inputting a second data group, wherein the second data group is different in characteristic from the first data group (In one non-limiting example, image datasets were initially collected across three different sites (a source domain C, a first target domain D, and a second target domain S) [0057]; … and training weights of the weighted combination of inputted features using images in a target domain different from the source domain [0031]; … The target domain can be different than the source domain [0055])
	by inserting a processing unit for performing predetermined processing between a first layer and a second layer following the first layer in the first NN; (a convolutional neural network (CNN) in a plurality of levels and/or layers 22, 24, 26 etc. (see FIG. 2). The plurality of levels 22, 24, 26 can correspond to domain features of the predetermined domain (e.g., HOV detection, etc.) [0041];  In accordance with one aspect of the exemplary embodiment, the network layers comprise higher layers 24 and 26 and lower layers 22, the lower layers 22 being commonly merged in the features fusion processor 28 for both the source domain object image and the second domain object image [0044], Fig. 2. The Examiner notes that lower layers 22 as first layer and higher layer 24 as second layer)
	NN that learns a specific domain (In one non-limiting embodiment, when a small set of training images are available from a domain, the tuning weights w1, w2, w3 can be assigned in an increasing order from shallow (e.g., level 22) to deep (e.g., level 26) such that the network can learn domain-specific features quickly and efficiently [0045])
	and adaptive to learn the specific domain (there is provided a method of adapting a convolutional neural network (CNN) trained to classify images of a source domain to a target domain [0031]; In one non-limiting embodiment, when a small set of training images are available from a domain, the tuning weights w1, w2, w3 can be assigned in an increasing order from shallow (e.g., level 22)to deep (e.g., level 26) such that the network can learn domain-specific features quickly and efficiently. [0045])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Modified Zhang to incorporate the teachings of Wshah for the benefit of a convolutional neural network for enhanced image classification across multiple domains (Wshah, [0001]) 

	Regarding claim 7, Modified Zhang teaches the apparatus according to claim 1, 	Zhang teaches wherein the first generation unit (the electronic device may include a processing module (as first generation unit), and the processing module may perform corresponding functions in the foregoing method, for example, … obtaining a second neural network based on the first neural network and the image classification neural network, where the second neural network is a neural network containing scenario information [0060], Fig. 15)
	inserts the conversion unit based on identification accuracy of an output result of each layer included in the first NN. (Based on an indicator value obtained in each validation, the backbone neural network is continuously adjusted in this application, so that accuracy of the finally obtained aesthetic scoring model is highest through continuous iteration [0071])
	Wshah also teaches inserts the conversion unit based on identification accuracy of an output result of each layer included in the first NN. (The first merging of selected levels from a source domain, and the second merging of selected levels from a tuning domain by the features fusion network 28 as described above provides a deep CNN fusion architecture in which improved domain adaptation of the CNN from a source domain object item to a tuning domain object item can be attained [0054])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Modified Zhang to incorporate the teachings of Wshah for the benefit of a convolutional neural network for enhanced image classification across multiple domains (Wshah, [0001]) 

	Regarding claim 8, Modified Zhang teaches the apparatus according to claim 1, 	Zhang teaches wherein the first generation unit ((the electronic device may include a processing module (as first generation unit), and the processing module may perform corresponding functions in the foregoing method, for example, … obtaining a second neural network based on the first neural network and the image classification neural network, where the second neural network is a neural network containing scenario information [0060], Fig. 15)
	based on a feature of the second data group (obtaining a second neural network based on the first neural network and the image classification neural network, where the second neural network is a neural network containing scenario information (a feature of the second data group) [0060])
	Wshah teaches determines the processing unit to be inserted, (a concatenated feature processor and a softmax activation processor, wherein selected ones of the levels are merged in the concatenated features processor to identify a salient feature of a CNN object item, said processor having an output communicated to the softmax activation processor for generating an object item output of the CNN and wherein the selected ones have a predetermined relationship to identifying the salient feature of the object item in the predetermined domain.[0028])
	The same motivation to combine dependent claim 7 applies here.

	Regarding claim 10, Zhang teaches a non-transitory computer-readable recording medium storing a program that causes a computer to function (a computer-readable storage medium, where the computer storage medium stores a computer program, and the computer program includes an instruction for performing the method [0068])
	as a learning apparatus for learning a neural network (NN) (an electronic device selects at least one neural network structure from the plurality of classic neural network structures as the first neural network [0222]) comprising:
	to learn a first NN by using a first data group; (FIG. 8 is an example diagram of a classic neural network structure [0221]; classic neural network structures as the first neural network [0222]. The Examiner notes that VGG image as first data group in Fig. 8)
	a first generation unit (the electronic device may include a processing module (as first generation unit), and the processing module may perform corresponding functions in the foregoing method, for example, … obtaining a second neural network based on the first neural network and the image classification neural network, where the second neural network is a neural network containing scenario information [0060], Fig. 15) configured
	configured to generate a second NN (obtaining a second neural network based on the first neural network [0250])
	configured to learn the second NN that learns a specific domain (In this method, parameter sharing is performed between the backbone neural network and the image classification neural network, so that a hidden layer of the obtained second neural network can better extract score-related hidden information [0133])
	by inputting a second data group, (where the second neural network is a neural network containing scenario information [0250]; to classify image scenarios [0122]. The Examiner notes that image scenarios as the second data group) 
	Zhang does not explicitly teach a first learning unit, a second learning unit, by inserting a processing unit for performing predetermined processing between a first layer and a second layer following the first layer in the first NN; NN that learns a specific domain, and wherein the second data group is different in characteristic from the first data group and adaptive to learn the specific domain 
	Aoba teaches a first learning unit ;a second learning unit (a generation unit configured to generate second training data from the first training data based on an evaluation result by the evaluation unit, and a second learning unit configured to learn a plurality of identifiers different from the identifier learned by the first learning unit based on the second training data [0010]; the first learning unit 121 may use a  neural network [0050])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zhang to incorporate the teachings of Aoba for the benefit of accurately identifying an image even if an image feature varies due to a change in an imaging condition (Aoba, [0009])
	Wshah teaches to learn a first NN by inputting a first data group, inputting a second data group, wherein the second data group is different in characteristic from the first data group (In one non-limiting example, image datasets were initially collected across three different sites (a source domain C, a first target domain D, and a second target domain S) [0057]; … and training weights of the weighted combination of inputted features using images in a target domain different from the source domain [0031]; … The target domain can be different than the source domain [0055])
	by inserting a processing unit for performing predetermined processing between a first layer and a second layer following the first layer in the first NN; (a convolutional neural network (CNN) in a plurality of levels and/or layers 22, 24, 26 etc. (see FIG. 2). The plurality of levels 22, 24, 26 can correspond to domain features of the predetermined domain (e.g., HOV detection, etc.) [0041];  In accordance with one aspect of the exemplary embodiment, the network layers comprise higher layers 24 and 26 and lower layers 22, the lower layers 22 being commonly merged in the features fusion processor 28 for both the source domain object image and the second domain object image [0044], Fig. 2. The Examiner notes that lower layers 22 as first layer and higher layer 24 as second layer)
	NN that learns a specific domain (In one non-limiting embodiment, when a small set of training images are available from a domain, the tuning weights w1, w2, w3 can be assigned in an increasing order from shallow (e.g., level 22)to deep (e.g., level 26) such that the network can learn domain-specific features quickly and efficiently [0045])
	and adaptive to learn the specific domain (there is provided a method of adapting a convolutional neural network (CNN) trained to classify images of a source domain to a target domain [0031]; In one non-limiting embodiment, when a small set of training images are available from a domain, the tuning weights w1, w2, w3 can be assigned in an increasing order from shallow (e.g., level 22)to deep (e.g., level 26) such that the network can learn domain-specific features quickly and efficiently. [0045])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Modified Zhang to incorporate the teachings of Wshah for the benefit of a convolutional neural network for enhanced image classification across multiple domains (Wshah, [0001]) 

	Regarding claim 11, Modified Zhang teaches the apparatus according to claim 7, Zhang teaches wherein the first generation unit (the electronic device may include a processing module (as first generation unit), and the processing module may perform corresponding functions in the foregoing method, for example, … obtaining a second neural network based on the first neural network and the image classification neural network, where the second neural network is a neural network containing scenario information [0060], Fig. 15)

	having an identification accuracy equal to or less than a predetermined threshold value. (Based on an indicator value obtained in each validation, the backbone neural network is continuously adjusted in this application, so that accuracy of the finally obtained aesthetic scoring model is highest through continuous iteration. [0071]; the indicator value of the third neural network is obtained through validation. Further, the indicator value of the third neural network is applied to the process of constructing the first neural network in step S301. Specifically, the convolutional structures of the first neural network are adjusted based on a current indicator value by using a preset traversal algorithm, for example, replacing some convolution layers to construct a new first neural network, and then step S302 to step S306 are performed to obtain a new indicator value. Iteration proceeds continuously in this way until an obtained indicator value approaches a preset optimal value [0156]. The Examiner notes that optimal value is considered as the threshold value)
	Wshah teaches configured to insert the processing unit before the second layer (In accordance with one aspect of the exemplary embodiment, the network layers comprise higher layers 24 and 26 and lower layers 22, the lower layers 22 being commonly merged in the features fusion processor 28 for both the source domain object image and the second domain object image [0044], Fig. 2. The Examiner notes that lower layers 22 as first layer and higher layer 24 as second layer)
	The same motivation to combine dependent claim 7 applies here.

6.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US20210182613 filed on 03/26/2018) in view of Aoba (US20160070976) in view of Wshah et al (US20170140253) and further in view of Rabinovich et al (US20170262737)

	Regarding claim 2, Modified Zhang teaches the apparatus according to claim 1,
	Zhang teaches to generate a third NN (Add a loss function calculation layer to the second neural network, to obtain a third neural network [0135])
	having substantially the same output characteristic as that of the learned second NN (The complete third neural network is obtained in step S301 to step S306, and the indicator value of the third neural network is obtained through validation. Further, the indicator value of the third neural network is applied to the process of constructing the first neural network in step S301 … Iteration proceeds continuously in this way until an obtained indicator value approaches a preset optimal value, and a third neural network used in this case is the finally obtained image aesthetic scoring model [0156] (the output from each neural network following these steps will have the same characteristic)) and 
	Aoba teaches further comprising a second generation unit configured (a generation unit configured to generate second training data from the first training data based on an evaluation result by the evaluation unit [0010])
	Modified Zhang do not explicitly teach a network scale smaller than that of the second NN.
	Rabinovich teaches a network scale smaller than that of the second NN (To maximize feature sharing and reduce computation on one hand, yet to increase accuracy on the other, the aim is to restructure the existing networks' structure [0015])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Modified Zhang to incorporate the teachings of Rabinovich for the benefit modifying and improving the architecture of the convolutional neural network (Rabinovich [0042])

	Regarding claim 3, Modified Zhang teaches the apparatus according to claim 2, 
	Zhang teaches generates the third NN (Add a loss function calculation layer to the second neural network, to obtain a third neural network [0135])
	by using at least one of the first data group and the second data group (the training the third neural network based on a preset training data set, to determine weight information of the third neural network [0024])
	Aoba teaches wherein the second generation unit (a generation unit configured to generate second training data from the first training data based on an evaluation result by the evaluation unit [0010])
	The same motivation to combine as independent claim 1 applies here.

7.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US20210182613 filed on 03/26/2018) in view of Aoba (US20160070976) in view of Wshah et al (US20170140253) and further in view of Shi et al (US20170270408)

	Regarding claim 4, Modified Zhang teaches the apparatus according to claim 1, 
	Aoba teaches wherein the second learning unit (a second learning unit configured to learn a plurality of identifiers different from the identifier learned by the first learning unit based on the second training data [0010])
	Modified Zhang did not explicitly teach sets a learning rate of the conversion unit to be higher than that of other layers in learning using the second data group.
	Shi teaches sets a learning rate of the conversion unit to be higher than that of other layers in learning using the second data group. (Weight θ5 has a large slope SL>>0. Since weights θ6 and θ5 are near steps, and have large gradients, weights θ6 and θ5 are preferentially selected by bit-depth optimization engine 48 over weights θ5 and θ7 that have zero slopes [0047])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Modified Zhang to incorporate the teachings of Shi for the benefit of reducing the bit depth of weights in a fashion that does not significantly reduce the accuracy of the neural network in computing its outputs (Shi, [0017])

	Regarding claim 5, Modified Zhang teaches the apparatus according to claim 4, 
	Aoba teaches wherein the second learning unit (a second learning unit configured to learn a plurality of identifiers different from the identifier learned by the first learning unit based on the second training data [0010])
	Modified Zhang dd not explicitly teach sets the learning rate of a layer except the conversion unit at zero.
	Shi teaches sets the learning rate of a layer except the conversion unit at zero. (the slopes near the values of weights θ5 and θ7 have near-zero values since quantized weight cost curve 140 is flat between steps. Thus, there is little or no reduction in costs when weights θ5 and θ7 are chosen for reduction [0043]; weights θ6 and θ5 are preferentially selected by bit-depth optimization engine 48 over weights θ5 and θ7 that have zero slopes [0047])
	The same motivation to combine as dependent claim 4 applies here.

	Regarding claim 6, Modified Zhang teaches the apparatus according to claim 1, 
	Zhang teaches wherein the first generation unit (the electronic device may include a processing module (as first generation unit), and the processing module may perform corresponding functions in the foregoing method, for example, … obtaining a second neural network based on the first neural network and the image classification neural network, where the second neural network is a neural network containing scenario information [0060], Fig. 15)
	generates the second NN (Obtain a second neural network based on the first neural network and the image classification neural network [0123], Fig. 3)
	by inserting a plurality of processing units into the first NN (a convolutional neural network (CNN) in a plurality of levels and/or layers 22, 24, 26 etc. (see FIG. 2). The plurality of levels 22, 24, 26 can correspond to domain features of the predetermined domain (e.g., HOV detection, etc.) [0041];  In accordance with one aspect of the exemplary embodiment, the network layers comprise higher layers 24 and 26 and lower layers 22, the lower layers 22 being commonly merged in the features fusion processor 28 for both the source domain object image and the second domain object image [0044], Fig. 2. The Examiner notes that lower layers 22 as first layer) and 
	Aoba teaches the second learning unit (a second learning unit configured to learn a plurality of identifiers different from the identifier learned by the first learning unit based on the second training data [0010])
	Modified Zhang does not explicitly teach sets a lower learning rate for a processing unit closer to an input layer of the second NN, among the plurality of processing units.
	Shi teaches sets a lower learning rate for a conversion unit closer to an input layer of the second NN, among the plurality of conversion units ((the slopes near the values of weights θ5 and θ7 have near-zero values since quantized weight cost curve 140 is flat between steps. Thus, there is little or no reduction in costs when weights θ5 and θ7 are chosen for reduction [0043])
	The same motivation to combine as dependent claim 4 applies here.


8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US20210182613 filed on 03/26/2018) in view of Wshah et al (US20170140253)

	Regarding claim 9, Zhang teaches a method of controlling a learning apparatus for learning a neural network (NN), (The method is performed by the foregoing electronic device [0107]; The preset convolutional structure set is specifically a set including a plurality of convolutional structures or a set of a plurality of neural networks. The first neural network is specifically a backbone neural network [0109]) comprising:
	learning a first NN by inputting a first data group; (FIG. 8 is an example diagram of a classic neural network structure [0221]; classic neural network structures as the first neural network [0222]. The Examiner notes that VGG image as first data group in Fig. 8)
	generating a second NN (obtaining a second neural network based on the first neural network [0250])
	learning the second NN that learns a specific domain (In this method, parameter sharing is performed between the backbone neural network and the image classification neural network, so that a hidden layer of the obtained second neural network can better extract score-related hidden information [0133])
	by inputting a second data group, (where the second neural network is a neural network containing scenario information [0250]; to classify image scenarios [0122]. The Examiner notes that image scenarios as the second data group) 
	Zhang does not explicitly teach by inserting a processing unit for performing predetermined processing between a first layer and a second layer following the first layer in the first NN; NN that learns a specific domain, wherein the second data group is different in characteristic from the first data group and adaptive to learn the specific domain
	Wshah teaches NN that learns a specific domain (In one non-limiting embodiment, when a small set of training images are available from a domain, the tuning weights w1, w2, w3 can be assigned in an increasing order from shallow (e.g., level 22)to deep (e.g., level 26) such that the network can learn domain-specific features quickly and efficiently [0045])
	by inserting a processing unit for performing predetermined processing between a first layer and a second layer following the first layer in the first NN; (a convolutional neural network (CNN) in a plurality of levels and/or layers 22, 24, 26 etc. (see FIG. 2). The plurality of levels 22, 24, 26 can correspond to domain features of the predetermined domain (e.g., HOV detection, etc.) [0041];  In accordance with one aspect of the exemplary embodiment, the network layers comprise higher layers 24 and 26 and lower layers 22, the lower layers 22 being commonly merged in the features fusion processor 28 for both the source domain object image and the second domain object image [0044], Fig. 2. The Examiner notes that lower layers 22 as first layer and higher layer 24 as second layer)
	and adaptive to learn the specific domain (there is provided a method of adapting a convolutional neural network (CNN) trained to classify images of a source domain to a target domain [0031]; In one non-limiting embodiment, when a small set of training images are available from a domain, the tuning weights w1, w2, w3 can be assigned in an increasing order from shallow (e.g., level 22)to deep (e.g., level 26) such that the network can learn domain-specific features quickly and efficiently. [0045])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Modified Zhang to incorporate the teachings of Wshah for the benefit of a convolutional neural network for enhanced image classification across multiple domains (Wshah, [0001]) 









Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G./Examiner, Art Unit 2121                               



                                                                                                                                                                         /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121